DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 was filed after the mailing date of the Allowance on 11/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the following reference(s): Heidenreich (US Pub.: 2014/0050626), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: Heidenreich describes a DeNOx Catalytic filter (para. 106, 115).  The DeNOx catalyst is made of ceramic foam elements and then activated with an SCR (para. 116). Exhaust gas is fed in through inlet (see Fig. 1 and 2) and then passes to the plurality of catalyst beds (see Fig. 4, 5 at 100 and para. 115).  The gas passes through the catalyst beds laterally (see Fig. 4, exhaust gas path in the upper sections of the tower).  The gas flow direction upon entering the reactor is different than the gas flow direction upon entering the reactor (see Fig. 1, 2, 4 and 5).  
However, as seen in the attached interview agenda, the catalyst is surrounded by a filter candle, which filters out particulates both on the upstream and downstream side of the catalyst.  Therefore, the reference(s) fails to teach that the second gas stream exiting the catalyst comprises at least 50% of the amount of dust in the first gas stream. 
Therefore, it is clear that Heidenreich do(es) not disclose or suggest the present invention, nor is it obvious over the art.  In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 23, 2021